EXHIBIT PRESS RELEASE deltathree Reports Fourth Quarter and Full Year 2008 Financial Results New York, NY – April 15, 2009 – deltathree, Inc. (OTCBB: DDDC.OB), a well-known provider of Voice over Internet Protocol (VoIP) hosted communications solutions for resellers, end-users and service providers, today announced financial results for the fourth quarter 2008 and full year 2008 ended December 31, 2008. Mr. Effi Baruch, interim Chief Executive Officer and President, and Senior Vice President of Operations and Technology of deltathree, stated, “The fourth quarter was highlighted by notable progress towards achieving several key objectives of our previously-announced restructuring plan aimed at significantly reducing our fixed operating expenses in order to better align the organization with its current operations. In addition, during the quarter we initiated discussions with a strategic investor in order to secure additional working capital. On the cost-reduction front, fourth quarter 2008 core operating expenses, consisting of general and administrative, sales and marketing, as well as research and development, declined a combined 51% year-over-year. This progress is the direct result of the broad cost-reduction and efficiency measures implementedduring the year, including a material reduction in global headcount, reductions in professional service agreements, and the successful renegotiation of certain long-term agreements and real estate obligations. On the capital funding side, our efforts during the quarter led to our recently announced equity transaction with D4 Holdings, LLC. Subsequent to the end of 2008, the closing of this transaction has provided a cash infusion of approximately $1.2 million and positions deltathree with a strategic investor whose ownership includes owners of ACN, Inc., the world’s largest direct selling telecommunications company. “While our full year 2008 performance was disappointing in light of a highly competitive telecommunications market, I believe we have made solid progress on the key issues of reducing core operating expenses, improving our quarterly bottom line performance, and bolstering the company’s balance sheet through our latest round of funding after the end of the year. With progress on these critical initiatives in place, we continue to deploy additional offerings to strengthen our core portfolio of communications solutions aimed at allowing deltathree to expand its current reseller customer relationships, as well as recruit new resellers worldwide. Looking forward, we are also actively exploring ways for deltathree to capitalize on its new relationship with D4 Holdings and its affiliated entities, whose leadership position in the market for direct sales of international telecommunications services aligns strategically with deltathree’s global VoIP solutions and offers exciting potential synergies,” concluded Mr. Baruch. For the fourth quarter 2008, deltathree reported total revenues of $4.6 million compared to $6.3 million in the fourth quarter 2007. For the full year 2008, deltathree reported total revenues of $20.2 million compared to $29.5 million for the full year 2007. Fourth quarter 2008 GAAP net loss (as defined below) totaled $1.8 million, or $(0.05) per diluted share. GAAP net loss for the fourth quarter 2007 was $5.2 million, or $(0.16) per diluted share. For the full year 2008, deltathree reported a GAAP net loss of $11.9 million, or $(0.36) per diluted share, including the impact of a $3.6 million non-cash charge for the write-off of goodwill and intangible assets, $1.2 million in restructuring costs, and a charge of $0.6 million related to an adjustment of deferred revenues. GAAP net loss for the full year 2007 totaled $9.3 million, or $(0.29) per diluted share. 1 of 8 Fourth quarter 2008 non-GAAP adjusted EBITDA (as defined below) loss was $0.2 million, or $(0.01) per diluted share, compared to non-GAAP adjusted EBITDA loss of $1.9 million, or $(0.06) per diluted share, for the fourth quarter 2007. For the full year 2008, deltathree reported a non-GAAP adjusted EBITDA loss of $3.5 million, or $(0.11) per diluted share, compared to a non-GAAP adjusted EBITDA loss of $3.8 million, or $(0.12) per diluted share, for the full year 2007. deltathree defines adjusted EBITDA as earnings before restructuring costs, restatement of the deferred revenue liability, the write-off of goodwill andnon-cash intangible assets, telecom tax adjustment, non-cash stock-based compensation, interest, taxes, depreciation and amortization. deltathree uses adjusted EBITDA as a measure of the company’s operating trends.Investors are cautioned that adjusted EBITDA is not a measure of liquidity or of financial performance under generally accepted accounting principles (“GAAP”). The adjusted EBITDA numbers presented may not be comparable to similarly titled measures reported by other companies. Consistent with Regulation G under the U.S. federal securities laws, the non-GAAP measures in this press release have been reconciled to the nearest GAAP measure, and this reconciliation is located under the heading "Reconciliation of Non-GAAP Financial Information to GAAP" following the Condensed Consolidated Statements of Cash Flows included in this press release. As of December 31, 2008, deltathree held approximately $2.1 million in cash, cash equivalents, and short-term investments as well as restricted cash.In February of 2009, deltathree received $1.2 million in cash upon the closing of the equity transaction with D4 Holdings. Adjusted EBITDA Financial Disclosure Investors are cautioned that adjusted EBITDA is not a measure of liquidity or financial performance under GAAP. In addition, it should not be construed as an alternative to any other measures of performance determined in accordance with GAAP, or as an indicator of the company’s operating performance, liquidity or cash flows generated by operating, investing and financing activities, as there may be significant factors or trends that it fails to address. Adjusted EBITDA financial information is presented because deltathree believes that it is helpful to some investors as one measure of the company’s operations. deltathree cautions investors that non-GAAP financial information such as adjusted EBITDA, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare deltathree’s results with the results from other reporting periods and with the results of other companies. About deltathree Founded in 1996, deltathree, Inc. is a provider of integrated Voice over Internet Protocol (VoIP) telephony services, products, hosted solutions and infrastructure. deltathree offers high quality Internet telephony solutions that are viable and cost-effective alternatives to traditional telephone services.
